 SUMMER™S LIVING SYSTEMS 275Summer™s Living Systems, Inc. and American Fed-eration of State, County and Municipal Employ-ees, AFLŒCIO  Michigan Community Services, Inc. and American Federation of State, County and Municipal Em-ployees, AFLŒCIO   Saginaw Bay Human Services, Inc. and American Federation of State, County and Municipal Em-ployees, AFLŒCIO  AHS Community Services, Inc. and American Fed-eration of State, County and Municipal Employ-ees, AFLŒCIO  Alternative Services, Inc. and American Federation of State, County and Municipal Employees, AFLŒCIO   Bay-Arenac Community Living Facility and Ameri-can Federation of State, County and Municipal Employees, AFLŒCIO  Independent Opportunities, Inc. and American Fed-eration of State, County and Municipal Employ-ees, AFLŒCIO  Innovative Housing Development Corp. and Ameri-can Federation of State, County and Municipal Employees, AFLŒCIO  Jones AFC, Inc. and American Federation of State, County and Municipal Employees, AFLŒCIO  Lafayette RCA, Inc. and American Federation of State, County and Municipal Employees, AFLŒCIO  Lewisite, Inc. and American Federation of State, County and Municipal Employees, AFLŒCIO  Blue Water Developmental Housing, Inc. and Ameri-can Federation of State, County and Municipal Employees, AFLŒCIO  Char Di John Homes, Inc., Carson™s AFC, Inc. and American Federation of State, County and Mu-nicipal Employees, AFLŒCIO   Cencare Foster Care Home, Inc. and American Fed-eration of State, County and Municipal Employ-ees, AFLŒCIO Central State Community Services, Inc. and Ameri-can Federation of State, County and Municipal Employees, AFLŒCIO  Community Normalization Home, Inc. and American Federation of State, County and Municipal Em-ployees, AFLŒCIO  Community Spirit Homes, Incorporated and Ameri-can Federation of State, County and Municipal Employees, AFLŒCIO   Domel Incorporated and American Federation of State, County and Municipal Employees, AFLŒCIO Flushing Association in Transitional Housing, Inc. Successor to A.R.C. Corporation and American Federation of State, County and Municipal Em-ployees, AFLŒCIO  Fredericks Family Homes A.F.C. Inc. and American Federation of State, County and Municipal Em-ployees, AFLŒCIO  Graves Adult Foster Care, Inc. and American Fed-eration of State, County and Municipal Employ-ees, AFLŒCIO  Harrington House, Inc. and American Federation of State, County and Municipal Employees, AFLŒCIO  Horizon Residential Center, Inc. and American Fed-eration of State, County and Municipal Employ-ees, AFLŒCIO  Hunt St. Villa, Inc and American Federation of State, County and Municipal Employees, AFLŒCIO   New Outlook, Inc. and American Federation of State, County and Municipal Employees, AFLŒCIO  Pam™s Care Home, Inc. & McRoy & Georgia™s Care, Inc. and American Federation of State, County and Municipal Employees, AFLŒCIO   Lipkin Homes, Inc. and American Federation of State, County and Municipal Employees, AFLŒCIO  Louisiana Homes, Inc. and American Federation of State, County and Municipal Employees, AFLŒCIO  Cedell Murff of Lafayette and Forrer and American Federation of State, County and Municipal Em-ployees, AFLŒCIO   New Center II, Inc. and American Federation of State, County and Municipal Employees, AFLŒCIO  Passages Community Services, Inc. and American Federation of State, County and Municipal Em-ployees, AFLŒCIO   Quality Living Systems Management Corp., Paragon Non-Profit Housing Corp. and American Fed-332 NLRB No. 22  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 276eration of State, County
 and Municipal Employ-
ees, AFLŒCIO 
Ray Roberts Residential Services, Inc
. and
 American 
Federation of State, County and Municipal Em-
ployees, AFLŒCIO 
 Reach Alternative Community Homes, Inc. 
and American Federation of State, County and Mu-
nicipal Employees, AFLŒCIO 
 Transitional Living Systems, Inc. Foster Connole 
AFC Homes, Inc. 
and
 American Federation of 
State, County and Municipal Employees, AFLŒ

CIO  Adult Learning Systems, Inc. 
and International Un-
ion, United Automobile
, Aerospace and Agricul-
tural Implement Workers of America (UAW), 
AFLŒCIO.
  Cases 7ŒCAŒ38546(1), 7ŒCAŒ
38546(2), 7ŒCAŒ38546(3), 7ŒCAŒ38863, 7ŒCAŒ
38912, 7ŒCAŒ38913, 7ŒCAŒ38914, 7ŒCAŒ38915, 
7ŒCAŒ38916, 7ŒCAŒ38917, 7ŒCAŒ38918, 7ŒCAŒ
38919, 7ŒCAŒ38920, 7ŒCAŒ38921, 7ŒCAŒ38922, 
7ŒCAŒ38923, 7ŒCAŒ38924, 7ŒCAŒ38925, 7ŒCAŒ
38926, 7ŒCAŒ38927, 7ŒCAŒ38929, 7ŒCAŒ38930, 
7ŒCAŒ38931, 7ŒCAŒ38932, 7ŒCAŒ38934, 7ŒCAŒ
38935, 7ŒCAŒ38936, 7ŒCAŒ38937, 7ŒCAŒ38938, 
7ŒCAŒ38939, 7ŒCAŒ38940, 7ŒCAŒ38941, 7ŒCAŒ
38942, 7ŒCAŒ38943, 7ŒCAŒ38944, 7ŒCAŒ38945, 
and 7ŒCAŒ39323 
September 25, 2000 
DECISION AND ORDER 
BY CHAIRMAN TRUESDALE AND MEMBERS FOX       
AND LIEBMAN 
     
On July 28, 1995, the Board issued its seminal deci-
sion in 
Management Training
 Corp.
,On January 9, 1998, Administrative Law Judge John 
H. West issued the attached
 decision.  The Respondents 
filed exceptions and a supporting brief, the General 

Counsel filed exceptions and a supporting brief, and 
Charging Party American Federation of State, County 
and Municipal Employees, AFLŒCIO (AFSCME) filed 
exceptions which incorporated by reference the General 

Counsel™s exceptions and supporting brief.  The General 
Counsel and Charging Party International Union, United 
Automobile, Aerospace and Agricultural Implement 
Workers of America (UAW),
 AFLŒCIO each filed an 
answering brief to the Respondents™ exceptions.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions
1 and 
to adopt the recommended Orders as modified.
2 As more fully set forth in 
the judge™s decision, the pro-
cedural history and pertinent 
facts of these cases are es-
sentially undisputed.  Briefly, all of the Respondents, 
except Adult Learning Systems, Inc., are engaged in pro-
viding personal care and support services to handicapped 

individuals within the State of Michigan.  Respondent 
Adult Learning Systems, Inc. provides group home ser-
vices to mentally disabled and mentally ill persons in 
Michigan.  Each of the Respondents operates as a joint 
employer
3 with the Michigan Department of Mental 
Health (DMH).  In all 
the cases except Case 7ŒCAŒ

38863, AFSCME has sought to represent employees 
classified as direct care wo
rkers or program aides work-
ing for the named Respondents.  In Case 7ŒCAŒ38863, 
the UAW has sought to repres
ent a unit of direct care 
workers employed by Respondent Adult Learning Sys-
tems, Inc.  Both Unions previously filed individual repre-
sentation petitions with the Michigan Employment Rela-
tions Commission (MERC) seeking separate elections 
among these employees.
4  The Unions won all these elec-
tions and later received certifications of representative 

issued by MERC.  Thereafter, the Unions demanded col-
lective bargaining with the Respondents and their com-
mon joint employer DMH.  Some of the Respondents 
agreed to bargain with the Unions, but contingent upon 
DMH™s participation, while other Respondents and DMH 
have refused to recognize and bargain with the Unions. 
5 overruling 
Res-
Care
 and expanding the Board™s jurisdiction to include 
certain private employers who have close ties to exempt 
government entities.  In light of 
Management Training 
                                                          
 1 We have amended the judge™s conclusions of law to accurately re-
flect the unit description for Reach
 Alternative Community Homes, 
Inc., and to specify the cases in which the complaints are dismissed.  
We have also modified the recommended Order accordingly. 
2 We have added a new notice to
 employees for Respondents Car-
son™s AFC, Inc. (appendix A(29)) which the judge inadvertently omit-
ted, and have modified the notice to employees for Respondent Reach 
Alternative Community Homes, Inc. (appendix A(28)) to accurately 
reflect the unit description.   
3 A joint employer relationship ex
ists when otherwise independent 
businesses share or codetermine ma
tters governing essential terms and 
conditions of employment of a group of employees.  See 
Riverdale Nursing Home, 317 NLRB 881, 882 (1995); 
NLRB v. Browning-Ferris 
Industries
, 691 F.2d 1117 (3d Cir. 1982), enfg. 259 NLRB 148 (1981).   
4 The parties stipulated that the 
Unions filed these petitions with MERC because the Board ﬁhad declin
ed jurisdiction pursuant to case 

law and policy as set forth in 
Res-Care, Inc., 280 NLRB 670 (1986)ﬂ 
and Region 7 of the Board had relied on 
Res-Care to dismiss represen-
tation cases involving similar group ho
me employers with contractual 
ties to DMH. 
5 317 NLRB 1355. 
 SUMMER™S LIVING SYSTEMS, INC. 277Corp.
, the Michigan Court of Appeals determined that 
MERC™s jurisdiction over petitions seeking to represent 
employees of group home providers with contractual ties 
to DMH was pre-empted by the National Labor Relations 
Act.6  In response to the court™s decision, the Unions 
forwarded letters dated either March 18 or July 24, 1996, 

demanding bargaining with the Respondents alone under 
the National Labor Relations Act.  By letters dated either 
April 26 or August 8, 1996, the Respondents refused to 
bargain with the Unions as 
the collective-bargaining rep-
resentatives of their employ
ees.  Thereafter, the Unions 
filed the instant unfair labor practice charges that allege 
violations of Section 8(a)(5) and (1) of the Act. 
The judge found that the Board should extend comity 
only to those state elections involving the Unions and the 
Respondents that were held before the issuance of 
Man-
agement Training Corp.
7  He thus accorded the Unions™ 
certifications of representa
tive from MERC, which were 
based on the pre-July 28, 1995
 elections, the same effect 
that the Board would give one of its own.  We find that 
the judge correctly applied 
the Board™s comity policy, 
and we adopt his findings th
at (1) the state-conducted 
elections reflect the true desires of the affected employ-

ees; (2) there was no showing of election irregularities; 
and (3) there was no substantial deviation from due proc-
ess requirements.
8  We further find, for the reasons stated 
by the judge, that the removal of joint employer DMH 
from the bargaining table is not such an unusual circum-
stance as to relieve the Respondents from their bargain-
ing obligation.  Therefore, we adopt the judge™s conclu-

sion that the Respondents™ refusal to recognize and bar-
gain with the Unions in 1996
 and thereafter violated Sec-
tion 8(a)(5) and (1) of the Act. 
AMENDED CONCLUSIONS OF LAW 
1. Substitute the following for the last paragraph of the 
judge™s Conclusion of Law 4. 
ﬁAll full-time and regular part-time direct care work-
ers, employed in the followi
ng homes operated by Reach 
Alternative Community Homes, Inc. at: 1) Oak Hill 

Group Home, 7010 Oak Hill, Clarkston, MI 48348; 2) 
Bigelow Group Home, 10539 Bigelow, Davisburg, MI 

48350; 3) Seven Lakes Group Home, 2332 Grange Hall 
Road, Fenton, MI 48350; 4) Leidich Group Home, 1087 
                                                          
 6 See American Federation of State, County and Municipal Employ-
ees v. Department of Mental Health
, 215 Mich.App. 1, 545 N.W.2d 363 
(1996). 
7 For the reasons stated by the j
udge, we dismiss the similar 8(a)(5) 
allegations pertaining to elections
 involving the Unions and the Re-
spondents that were held after July 28, 1995, when the State of Michi-
gan no longer had jurisdic
tion over the Respondents. 
8 See Standby One Associates
, 274 NLRB 952 (1985). 
Leidich, Lake Orion, MI 48362; and 5) Indianwood 
Home.ﬂ   
2. Add the following new paragraph after the judge™s 
Conclusion of Law 7. 
ﬁ8. The state-conducted elections which were held af-
ter July 28, 1995, are void for want of state jurisdiction at 

the time those elections were held, and thus the com-
plaints against the following Respondents are dismissed: 
Summer™s Living Systems, Inc., Case 7ŒCAŒ38546(1); 
Graves Adult Foster Care, Inc., Case 7ŒCAŒ38930; 
Pam™s Care Home Inc. & McRoy & Georgia™s Care, Inc., 
Case 7ŒCAŒ38936; Lipkin Homes, Inc., Case 7ŒCAŒ
38937; Cedell Murff of Lafayette and Forrer, Case 7Œ
CAŒ38939; Transitional Living Systems, Inc., Case 7Œ
CAŒ38945; Foster Connole AFC Homes, Inc., Case 7Œ
CAŒ39323; the Ingham County employee unit for Alter-
native Services, Inc., Case 7ŒCAŒ38913; and the Char di 
John employee unit for Char di John, Inc., Carsons AFC, 
Inc., Case 7ŒCAŒ38921.ﬂ 
ORDER I.  The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondents,
 Michi-
gan Community Services, Inc.; Saginaw Bay Human 
Services, Inc.; AHS Community Services, Inc.; Alterna-
tive Services, Inc.; Bay-Aren
ac Community Living Facil-
ity; Independent Opportunities, Inc.; Innovative Housing 
Development Corp.; Jones AFC, Inc.; Lafayette RCA, 
Inc.; Lewisite, Inc.; Blue Water Developmental Housing, 
Inc.; Carson™s AFC, Inc.; Ce
ncare Foster Care Home, 
Inc.; Central State Community Services, Inc.; Commu-
nity Normalization Home, Inc.; Community Spirit 
Homes, Incorporated; Dome
l Incorporated; Flushing 
Association In Transitional Housing, Inc. Successor to 
A.R.C. Corporation; Fredericks Family Homes A.F.C. 

Inc.; Harrington House, Inc.; Horizon Residential Center, 
Inc.; Hunt St. Villa, Inc.; New Outlook, Inc.; Louisiana 
Homes, Inc.; New Center II, Inc.; Passages Community 
Services, Inc.; Quality Living Systems Management 
Corp., Paragon Non-Profit Housing Corp.; Ray Roberts 
Residential Services, Inc.; and Reach Alternative Com-
munity Homes, Inc., located throughout the State of 
Michigan, their officers, agen
ts, successors, and assigns, 
shall take the action set forth in the Order as modified. 
1. Substitute the attached notice ﬁAppendix A(28).ﬂ   
2. Add the attached no
tice ﬁAppendix A(29).ﬂ  
II. The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, Adult Learning Systems, 
Inc., Newberry, Michigan, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the 
Order. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278III. IT IS FURTHER ORDERED that the complaints 
against the following Respondents are dismissed: Sum-
mer™s Living Systems, Inc., Case 7ŒCAŒ38546(1); 
Graves Adult Foster Care, Inc., Case 7ŒCAŒ38930; 
Pam™s Care Home Inc. & McRoy & Georgia™s Care, Inc., 
Case 7ŒCAŒ38936; Lipkin Homes, Inc., Case 7ŒCAŒ
38937; Cedell Murff of Lafayette and Forrer, Case 7Œ

CAŒ38939; Transitional Living Systems, Inc., Case 7Œ
CAŒ38945; Foster Connole AFC Homes, Inc., Case 7Œ
CAŒ39323; the Ingham County employee unit for Alter-
native Services, Inc., Case 7ŒCAŒ38913; and the Char di 
John employee unit for Char di John, Inc., Carsons AFC, 
Inc., Case 7ŒCAŒ38921. 
 APPENDIX A(28) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to recognize and, on request, 
bargain in good faith with American Federation of State, 
County and Municipal Employees (AFSCME) AFLŒCIO 
as the exclusive bargaining representative of the employ-
ees in the bargaining unit described below: 
 All full-time and regular part
-time direct care workers, 
employed in the following homes operated by Reach 
Alternative Community Home
s, Inc. at: 1) Oak Hill 
Group Home, 7010 Oak Hill, Clarkston, MI 48348; 2) 
Bigelow Group Home, 10539 Bigelow, Davisburg, MI 
48350; 3) Seven Lakes Group Home, 2332 Grange 
Hall Road, Fenton, MI 48350; 4) Leidich Group Home, 
1087 Leidich, Lake Orion, MI 48362; and 5) Indian-
wood Home.   
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federa-
tion of State, County and Municipal Employees 
(AFSCME), AFLŒCIO and put in writing and sign any 
agreement reached on terms and conditions of employ-
ment for our employees in the bargaining unit described 
above.    REACH ALTERNATIVE COMMUNITY HOMES, 
INC. APPENDIX A(29) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to recognize and, on request, 
bargain in good faith with American Federation of State, 
County and Municipal Employees (AFSCME) AFLŒCIO 
as the exclusive bargaining representative of the employ-
ees in the bargaining unit described below: 
 All full-time and regular part-time program aides/direct 

care staff employed by Carson™s AFC, Inc.; but exclud-
ing administrators, home managers, assistant home 
managers, guards and supervisors as defined in the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federa-
tion of State, County and Municipal Employees 

(AFSCME), AFLŒCIO and put in writing and sign any 
agreement reached on terms and conditions of employ-
ment for our employees in the bargaining unit described 

above.    CARSON™S AFC, INC. 
 Amy Roemer, Esq
., for the General Counsel.
 Gregory Bator, Esq. (Bat
or, Roualet & Berlin), 
of Birmingham, Michigan, for the Respondents. 
L. Rodger Webb, Esq., of Detroit, Michigan, for Charging Party AFSCME. 
 SUMMER™S LIVING SYSTEMS, INC. 279George B. Washington, Esq. (Scheff & Washington, P.C.), 
of 
Detroit, Michigan, for Charging Party UAW. 
DECISION STATEMENT OF THE CASE 
JOHN H. WEST, Administrativ
e Law Judge.  Upon charges 
filed on specified dates in May and September 1996, by the 
American Federation of State,
 County and Municipal Employ-
ees (AFSCME), AFLŒCIO, as here pertinent, a second order 
consolidating cases, second amended consolidated complaint and notice of hearing issued on November 22, 1996, alleging 

that the Respondents in these 
proceedings, with two exceptions, 
violated Section 8(a)(1) and (5) 
of the National Labor Relations Act, (Act) by failing and refusing
 to recognize and bargain with 
AFSCME as the exclusive collective-bargaining representative 
of the employees in the respective units.  Respondents deny 

violating the Act.
1 A hearing was held in Detroit, Michigan, on January 29 and 
30, 1997.  Briefs were to be filed on March 10, 1997.  On 

March 7, 1997, counsel for the General Counsel filed a motion to (1) reopen the record and cons
olidate this consolidated pro-
ceeding with Foster Connole AFC Homes, Inc., Case 7ŒCAŒ

39323, and Adult Learning Systems, Inc., Case 7ŒCAŒ38863, 
in which complaints had issued,
2 (2) submit a stipulated record 
in Cases 7ŒCAŒ39323 and 7ŒCAŒ38863, and (3) and extend 
the due date for filing briefs.  The motion was granted.  Stipula-
tions of facts were filed in Cases 7ŒCAŒ39323 and 7ŒCAŒ
38863 on March 19, 1997.  The date
 for filing briefs was fur-
ther extended and they were f
iled on or about May 30, 1997, by 
counsel for the General C
ounsel, AFSCME, UAW and Re-
spondents.3  On September 29, 1997,
 Respondents filed a mo-
                                                          
                                                                                             
1 Respondents assert a number of affirmative defenses. 
2 The complaint in Foster Connole AFC Homes, Inc. (Foster), Case 
7-CA-39323, issued on February 5, 
1997, and alleged that Respondent 
violated Sec. 8(a)(1) and (5) of 
the Act by failing and refusing to bar-
gain with AFSCME as the exclusiv
e collective-bargaining representa-tive of the involved unit.  The charge was filed by AFSCME on De-
cember 24, 1996.  Foster denies violating the Act as alleged and it 

asserts a number of affirmative defenses.  The complaint in Adult 
Learning Systems, Inc. (Adult), Case 7ŒCAŒ38863, issued on Novem-
ber 26, 1996, and alleged that Respo
ndent violated Sec. 8(a)(1) and (5) 
of the Act by failing and refusing to bargain with International Union, 
United Automobile, Aerospace and Agricultural Implement Workers of 
America (UAW) as the exclusive co
llective-bargaining representative 
of the involved unit.  The complaint also alleges that Adult is a succes-
sor to River™s Edge Residential Services, Inc. (River™s Edge).  The 
charge was filed by UAW on August 
19, 1996.  Adult denies being a 
successor to River™s Edge, and also de
nies violating the Act as alleged 
and it asserts a number of
 affirmative defenses. 
3 Counsel for the General Counsel, on June l9, 1997, filed a motion 
to strike exhibit appended to Respondents™ posttrial brief and parts of 
Respondents™ posttrial brief which a
llegedly refer to the attachment.  
On June 26, 1997, Respondents filed a response.  Counsel for the Gen-
eral Counsel, citing Sec. 102.45, of 
the Board™s Rules and Regulations, 
contends that the decision appende
d to Respondent™s brief was not 
introduced at the hearing here and thus is entirely outside the record; 
that portions of Respondents™ brief 
relies on and quotes directly from 
the decision appended to the brief; that Respondents™ effort to reference 

such evidence prejudices the due-pro
cess rights of the General Counsel 
and the Charging Parties; and that no
 testimony was adduced at trial to 
tion to reopen the record.
4  On October 6, 1997, counsel for 
General Counsel filed her opposition.
5  This matter will be 
treated below.  On the entire record in this case, including my 
observation of the demeanor of the witnesses and consideration 
of the above-described briefs, I make the following 
FINDINGS OF FACT 
I. JURISDICTION Respondents are all Michigan corporations,
6 which have of-fices or places of business in Michigan, and they all have been 
engaged in providing personal 
care and support services, col-lectively, to handicapped individuals
7 at or out of their offices 
and places of business in Michigan.  The complaints allege, the 
Respondents admit, and I find that
 at all times material, Re-
spondents have been employers engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act and 

AFSCME and UAW have been labor organizations within the 
meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. The Facts 
At the outset of the hearing, the parties entered into the fol-
lowing stipulation, Joint Exhibit 1: 
 1. AFSCME (the Charging Party) filed petitions for 
election of representative of the employees of the [in-

volved] providers as set fort
h [in an attachment which 
does not include Foster], and on the dates indicated [in the 
 establish that the same conditions, contracts, and state regulations dis-
cussed thereon remain extant.  Respondents, in their reply, argue that 
the attachment in question, a copy of the unpublished opinion from 
Region 7 of the National Labor Relations Board (Board) in Case 
7-CA-18529, 
Residential Systems Company
, is cited in the stipulations 
of fact participated in by counsel 
for the General Counsel and therefore 
is part of the record; that the probative value of the inclusion of this 
Decision and Order outweighs any prejudice to the General Counsel, 
the relevancy of the case being conc
lusively established; ﬁ[t]hat the General Counsel cannot [and indeed does not] allege with veracity that 
its own opinion is unauthenticated,ﬂ 
and that the General Counsel has 
not provided any explanation of how it would be prejudiced.  It is noted 

that the unpublished decision in quest
ion is also cited and described in a 
Michigan court of appeals decision r
eceived here as CP Exh. 4.  In the 
circumstances existing here, the motion will be, and it is, denied.  The 

copy of the Decision and Order in question and those portions of the 
brief which relate to the Decision 
and Order in question will, nonethe-
less, be considered argument. 
4 The pleading is titled ﬁMOTION TO REOPEN THE RECORD 
FOR THE PURPOSE OF INTRODUCING THE ATTACHED 

SUPPLEMENTAL BRIEF IN LIGHT OF NEWLY DISCOVERED 
EVIDENCE CONCERNING THE LIFTING OF THE STAY IN 
AFSCME V MENTAL HEALTH DEP™T.,
 545 N.W. 2D 363, 215 
MICH. APP. 1 (1996).ﬂ  
5 Her pleading is titled ﬁBRIEF OF COUNSEL FOR THE 
GENERAL COUNSEL OPPOSING RESPONDENTS™ MOTION TO 

REOPEN THE RECORD; MOTION OF COUNSEL FOR THE 
GENERAL COUNSEL TO STRIKE RESPONDENTS™ 
SUPPLEMENT TO POST-TRIAL BRIEF TO THE 
ADMINISTRATIVE LAW JUDGE.ﬂ 
6 It is not specifically alleged that
 Adult is a Michigan corporation. 
7 With respect to Adult, the indi
viduals are mentally disabled and 
mentally ill. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 280attachment], commencing with 
Louisiana Homes, filed on 
January 29, 1988, with the Michigan Employment Rela-
tions Commission (hereafter MERC). 
2. The Charging Party filed the above-mentioned rep-
resentation petitions with MERC because heretofore the 

National Labor Relations Board (NLRB) had declined ju-
risdiction pursuant to case law and policy, as set forth in 

Res-Care, Inc
., 280 NLRB 670 (1986).  Moreover, Region 
7 [of the NLRB] had previously dismissed representation 

cases filed in simila
r group care homes, i.e. 
CK Homes, Case 7ŒRMŒ1274 (2/14/86) and Residential Systems, Case 7ŒRCŒ18529 (4/7/88), pursuant to 
Res-Care
.  3. The Charging Party filed the above-mentioned rep-
resentation petitions . . . naming the provider and the 
Michigan Department of Mental Health (hereafter Michi-
gan DMH) as joint Employers. 
4. The Charging Party named the respective providers 
as employer pursuant to the Michigan Labor Mediation 

Act (LMA), MCL 423.1 et. seq. 
5. The Charging Party named the Michigan DMH as 
employer pursuant to the Mi
chigan Public Employment 
Relations Act (PERA), MCL 423.201 et. seq. 
6. MERC found the Michigan DMH to be a joint em-
ployer, along with the respective provider, in all of the pe-

titions filed. 
7. The state of Michigan (hereafter the State) appealed 
MERC™s finding of joint ER status in all of the cases filed 

with MERC by the Charging Party, beginning with Lou-
isiana Homes. 
8. The Michigan State Court of Appeals affirmed the 
MERC determination of the State of Michigan and the 
provider, Louisiana Homes, joint Employers.  (See Louisi-
ana Homes and Michigan Department of Mental Health 
[remainder of citation omitted]). 
9.  The State of Michigan petitioned for writ of certio-
rari with the U.S. Supreme Court in 
Louisiana Homes
.  Certiorari was denied on Ja
nuary 9, 1995, U.S. Sup. Ct. 
No. 94-638. 10.  On July 28, 1995, the NLRB issued its decision in 
Management Training, 317 NLRB 1355 (1995), overrul-
ing Res-Care. 
11.  On January 12, 1996, the Michigan Court of Ap-
peals issued its decision in Quality Living Systems, 

Michigan Court of Appeals No. 158997, vacating MERC 
decisions in 10 consolidated 
cases, determining that state 
jurisdiction was pre-empted pursuant to 
Management 
Training.   Then the following stipulation was entered into by AFSCME 

and Respondents, except Foster
 and Adult, Charging Party™s 
Exhibit 1:  1. That the initial group hom
es petitions, one filed in 1986 by AFSCME, the other in 1988 by the 
UAW, CK Homes, 
NLRB No. 7ŒRMŒ1275, and Residential Systems
, NLRB No. 18529 were dismisse
d by the Board, citing 
Res-Care, Inc.,
 280 NLRB 670 (1980), among other cases, 
on grounds that the providers were tantamount to an ad-
ministrative arm of the state and that effectual bargaining 

could not take place between the providers and the Union. 
2. That thereafter AFSCME filed numerous petitions 
with the Michigan Employment Relations Commission 

(MERC), including petitions 
involving all the providers 
noted herein, naming the state of Michigan Department of 

Mental Health (MI DMH) and 
the individual providers as 
joint employers, and that MERC asserted jurisdiction over 
the state under the Michigan Public Employment Relations 
Act, MCL 423.201, et. seq. and over the providers under 
the Michigan Labor Mediation Act, MCL 423.1, et. seq. 
3. The lead case, 
Louisiana Homes, in which the peti-
tion was filed on January 29, 
1988, was finally resolved on 
January 9, 1995, after appeals by the state on its joint em-
ployer status and on the issu
e of National Labor Relations 
Act pre-emption.  
 . . . .  4. That the holdings in Louisiana Homes were relied 
upon by MERC and the state appellate courts on numerous 
occasions on the MI DMH™s objections and appeals, the 
MERC eventually ordering di
rected elections through grants of AFSCME™s motions for orders to show cause, 
and the Michigan Court of Appeals eventually ordering 
summary affirmances of MERC™s decisions on 
AFSCME™s motions pursuant to
 an administrative order issued by the state Supreme Court requiring stare decisis 
in like cases.  Throughout, the providers took the position 
with AFSCME that the MI DMH was a joint employer. 
5. That after the Board issued its decision in 
Manage-ment Training Corp., 317 NLRB 1355, the state cited that 
case to both MERC and the state Court of Appeals, argu-ing that the rationale for the holding in Louisiana Homes 

had been reversed.  The Court of Appeals agreed in 
Qual-ity Living Systems,ŠMich AppŠ(1996).  Since the issu-ance of Quality Living Systems
, MERC has stayed further 
proceedings contingent upon the action of the NLRB on 
AFSCME™s promised petition or unfair labor practice 
charges; that Court of Appeals has continued to process 
representation cases still pending upon the issuance of 
Quality Living Systems.
  In those cases AFSCME has filed 
or is filing motions to dismiss the state™s appeals, on 
grounds of federal pre-emption and/or mootness, in light 
of the Board™s complaint in the within cases. 
6. That over the period from MERC™s decision in 1990 
through the Supreme Court™s denial of the Michigan De-
partment of Mental Health™s application for writ of certio-rari in 1995 in 
Louisiana Homes, AFSCME repeatedly 
demanded collective bargaining of the joint employers.  

The providers, by their counsel, agreed to bargain contin-
gent upon the state™s participation at the table as a joint 
employer; over that period, the MI DMH refused to bar-
gain on the grounds that its status as joint employer were 
unresolved.  No collective ba
rgaining therefore occurred. 
7. After issuance of the Supreme Court™s order in 
Lou-isiana Homes in January 1995, AFSCME reiterated its 
demand to bargain.  This time the state agreed, and collec-

tive bargaining was convened in the Louisiana Homes unit 
 SUMMER™S LIVING SYSTEMS, INC. 281by the parties, including AFSCME and both joint employ-
ers. 
8. Also, after the issuance of final appellate orders in 
other cases (in which the stat
e Supreme Court denied the 
Michigan Department of Ment
al Health™s application for 
leave to appeal from decisions of the Court of Appeals), 

the state agreed to bargain as joint employer, with the in-

volved provider, in these cases. 
 The state continued to re-
fuse to bargain in units wherein the state Supreme Court 

had not issued its order denyi
ng the state™s application for 
leave to appeal.  The providers, in those units, continued to 
agree to bargain contingent upon the state™s participation 
as joint employer. 
9. After issuance of 
Management Training, and Qual-ity Living Systems, the state refused to bargain with 
AFSCME, and all collectiv
e bargaining stopped. 
 Counsel for the General Counsel called two witnesses, 
namely (1) Margaret Paquet, who 
is an elections supervisor for 
the Michigan Bureau of Employment Relations (Bureau) which 

is presently in the Department
 of Consumer and Industry Ser-
vices and was in the Departme
nt of Labor, and (2) Rodger 
Webb, who is counsel for AFSCME.  Paquet testified that the 
Bureau adjudicates labor-relations disputes in the State of 
Michigan primarily among public employers but also among 
private employers who do not fall under the jurisdiction of the 
NLRB; that as election supervis
or she is responsible for all 
representation petitions and unit cl
arification petitions that are 
filed with the Bureau; that the Bureau™s procedure is very simi-
lar to that of the NLRB; that the Bureau conducts elections, 
either by order of the Michigan Employment Relations Com-
mission (Commission or MERC) or by consent of the parties, 

and the Bureau issues tabulations of results and certifications 
either of representative or results;
8 that elections are normally 
held on the Employer™s premises and the employees in the bar-

gaining unit are informed of an election by the posting of no-
tices for 5 days on the Employer™s
 premises prior to the elec-
tion; that the elections are secret-ballot elections; that AFSCME 
filed representation petitions an
d some unit clarification peti-
tions in numerous adult foster homes for the Respondents in-
volved here; that she handled most if not all of these cases for 
the Commission; that most of th
ese elections we
re held subse-quent to an order of the Commission
9 and most were held by 
mail-ballot elections due to the nature of the employee com-
plement, the hours they work, a
nd the different locations; that 
with the mail ballots the employees receive a notice of the elec-
tion; that the mail ballots are sent to the home addresses of the 
involved employees which addre
sses are provided by the em-
ployers;
10 that the procedures in General Counsel™s Exhibit 3 
were followed in the elections involving employees of the Re-
                                                          
                                                           
8 GC Exh. 2 is a copy of the act the Commission a dministers and its 
rules and regulations. The election pro
cedures are set forth at p. 36 of 
GC Exh. 2.  
9 It appears that some of the elections were held by consent of the 
parties. 10 The mail-ballot election procedur
es and mail-ballot instructions 
were received as GC Exhs. 3 and 4, 
respectively.  The latter are sent to voters along with the mail ballots.  
spondents; that General Counsel™s
 Exhibit 5 are the tabulations 
of the results of the elections conducted by the Bureau;
11 that 
under rule 49 of the Commission™s Rules a party can file an 
objection to an election within 5 working days after the results 
are made known; that to her 
knowledge, no objections were 
filed to any of the involved elections; that for the most part 
MERC procedures track or follow the National Labor Relations 
Board™s procedures under the National Labor Relations Act; 
that there is a provision under MERC™s rules for the filing of a 
decertification petition by either an employer or employees but 
she was not aware of any being filed regarding any of the in-
volved units; that Charging Party™
s Exhibit 2 are copies of the certifications of representative issued by MERC with respect to 
the tabulations included in 
General Counsel™s Exhibit 5;
12 that 
Charging Party™s Exhibit 4 is the decision of the Michigan 
Court of Appeals in Quality Living Systems
 (Quality);
13 that as 
a result of the court™s decision in 
Quality MERC stayed any 
action before it;
14 and that by Order da
ted March 14, 1996, the 
Michigan Court of Appeals granted a motion for stay in 
Qual-ity.
15  On cross-examination, Paquet testified that the notice of 
election sent to the involved voters would identify as employers 
both the State of Michigan Department of Mental Health and 
the involved private employer. 
Webb testified that by letter 
dated March 18, 1996, General 
Counsel™s Exhibit 6, to counsel for Respondents, he, Webb, demanded to bargain with the providers standing alone under 
the National Labor Relations Act;
 and that counsel for Respon-

dents replied by letter dated 
April 26, 1996, General Counsel™s 
Exhibit 7.  It is noted that the reply letter indicates that the de-

mand is incomplete given Webb™s failure to include the State of 
Michigan in the request.  On cross-examination Webb testified 
that AFSCME has taken the position that the State of Michigan 
was a joint employer and collective bargaining could not pro-
ceed without its participation; that while the Michigan Depart-
ment of Mental Health was a jo
int employer, the Department of 
Mental Health has no capacity 
itself to legislate money and 
legislated money comes from the State legislature; and that, 

therefore, whether the Michigan Department of Mental Health 

is at the bargaining table, it w
ould take the action of the legisla-
ture to provide more money.  On redirect, Webb testified that 

the Michigan court of Appeals in Quality vacated the MERC 

decisions on the grounds of pre-emption; that it is AFSCME™s 
 11 GC Exhs. 5(i), (k), and (ff) ar
e the Bureau™s alternative records 
(master cards which contain informa
tion recorded from the tabulation) 
of the election results since these tabulations were not retrieved from 
the archives.  The Michigan Department of Mental Health is named 
with the Respondents on each of the involved tabulations and the cop-
ies of the three master cards.  GC Exhs. 8, 9, 10, 11, 12, and 13 cover 
the addition of the Wayne and Ingham County units of Respondent 
Alternative Services, Inc.
 to its Genesee unit. 
12 Along with the pertinent Responde
nt, the certifications also name 
the State of Michigan Department of Mental Health in the descriptions. 
13 AFSCME argues that 
Quality does not vacate MERC™s certifica-
tions.  Counsel for the General Counsel contends that 
Quality is irrele-vant in that at that time the State court no longer had jurisdiction over 
the involved employees and counsel fo
r the General Counsel is relying 
on the elections establishing majority status. 
14 CP Exhs. 5. 
15 CP Exhs. 6. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282position that the vacation applies to the rationale and not to the 
certification because the State of Michigan appealed from the 
decision and direction of election not from the certification; that 
counsel for Respondents indicated to him that providers would 

not bargain with AFSCME indepe
ndent of the State; that the 
State cannot be compelled to the table any longer before MERC 

because the State of Michigan has amended PARA to exclude 

any employee of any contract agency with a State department 
as an employee for purposes of
 PARA, General Counsel™s Ex-
hibit 14;16 and that, in essence, the State overruled the joint 
employer possibility.  On recross-examination, Webb testified 
that he forwarded Respondent™s 
Exhibit 1, his April 23, 1996, 
letter to the director of the Bureau.  In the letter Webb advised 
the Bureau, as here pertinent, as follows: 
 AFSCME has determined that th
e best, and only certain, way 
to present the issue to the Board is under the auspices of a 
standard ﬁcontested case.ﬂ  To that end, AFSCME has de-
manded bargaining of the providers as sole employers; on in-
formation and belief, that demand will be rejected by the  

providers, in part at least on grounds that the State of Michi-
gan is joint employer and the providers ought not to be re-
quired to bargain alone.  Irrespective of the grounds cited, if 

the providers decline to bargain, AFSCME will file an unfair 
labor practice charge with the Board under the NLRA alleg-
ing violations of . . . [Sections] 8(a)(1) and (5) of the Act.  

That will squarely pose the issue before the Board: whether it 
will assert jurisdiction over th
e providers standing alone.  The 
Board™s decision in that regard wi
ll be dispositive.  We expect 
to file the charge by the end of next week. 
 Respondents did not cal
l any witnesses. 
As noted above, this proceeding was reopened to receive 
stipulations of facts in Foster and Adult.
17   The stipulation of 
facts in Foster reads as follows: 
 1.  The parties herein stipulate to incorporate the re-
cord and all exhibits in Summer™s Living, Inc., et. al., Case 
No. 7ŒCAŒ38546, et. al., made before Administrative Law Judge John West on January 
29 and 30, 1997, as the re-
cord in this  case with the a
ddition of the stipulations set forth below. 2.  The parties stipulate that Foster Connole AFC 
Homes, Inc. (hereafter Respondent F-C) is added to the list 

of Respondents in Joint Exhibi
t 1, Attachment A, of the 
above-described hearing record in Case No. 7-CA-38546, 
et. al., and that the petition filed by . . . AFSCME ... with 
the MERC . . . was filed on October 14, 1994, and 
                                                          
 16 The language reads as follows: ﬁBeginning on the effective date of 
the amendatory act that adds this sentence, a person employed by a 
private organization or entity that
 provides services under a time-
limited contract with the state or a political subdivision of the state is 
not an employee of the state or that subdivision, and is not a public 
employee.ﬂ  Referring to GC Exh. 
15, the parties stipulated that the 
legislation, which passed both house
s and was signed by the Governor 
of Michigan, would take effect
 in mid to late March 1997. 
17 For ease of reference the stipulation of facts in Foster will be re-
ceived as Jt. Exh. 2 and the stipulation of facts in Adult will be received 
as Jt. Exh. 3.  The parties in Foster and Adult waived a hearing.  The 
reopened record is closed. 
amended on December 12, 1994.  The parties further 
stipulate that the instant matter is encompassed in ... 
AFSCME™s Exhibit 1 of the above-described hearing re-
cord in case No. 7ŒCAŒ38546, et. al. 
3.  The MERC conducted a mail ballot election in a 
unit of all full-time and regular part-time program 
aides/direct care workers employed at Respondent F-C™s 
residential care homes, but ex
cluding administrators, home 
managers, assistant home managers, guards and supervi-
sors as defined by the Act, 
hereafter the Unit, regarding 
whether the Unit desires to be represented for the purpose 

of collective bargaining by . . . AFSCME.  On September 

20, 1995, the MERC counted sa
id ballots and issued a 
Tabulation of Election Results. . . . [The tabulation indi-

cates that there were 8 ﬁYESﬂ votes, 0 ﬁNOﬂ votes and 0 

ﬁChallenged Ballots.ﬂ] 
4.  On September 20, 1995, by virtue of the MERC™s 
election described above, a majo
rity of the Unit designated 
and selected the . . . AFSCME as their representative for 
the purpose of collective bargaining with Respondent F-C. 
5.  No Objections to the Conduct of the election were 
filed. 
6.  On October 2, 1995, the MERC issued a Certifica-
tion of Representative certifying that a majority of the em-
ployees in the Unit selected . . . AFSCME as their collec-
tive bargaining representative.  
7.  On March 18, 1996, . . . AFSCME sent a letter to 
Respondent F-C, which letter
 the NLRB and AFSCME as-
sert constitutes a demand for bargaining.  
8. On August 30, 1996, . . . AFSCME filed a refusal to 
bargain unfair labor practice 
charge with NLRB Region 7, 
Case No. 7ŒCAŒ38928, against Respondent F-C.  On Oc-tober 23, 1996, the Regional Director of Region 7 dis-
missed Case No. 7ŒCAŒ38928 because Respondent F-C 
claimed it had not received the letter of March 18, 1996, 
and because Respondent F-C agreed to recognize and bar-
gain with Charging Union AFSCME.  
9.  On October 23, 1996, 
November 13, 1996 and De-
cember 9, 1996, . . . AFSCME sent letters to Respondent 
F-C, which letters the NLRB and AFSCME assert consti-
tute demands for recognition and bargaining.   
10.  Since October 23, 1996
, Respondent F-C has re-
fused to recognize and bargain with . . . AFSCME as the 
collective bargaining representative of the employees in 
the Unit. 
11.  No decertification Petition has been filed with the 
MERC or the NLRB at any time since the above-described 
MERC election was held and the Tabulation of Results is-
sued. 
 The Stipulation of Facts in Adult reads as follows: 
 1.  [This paragraph reads the 
same as stipulation 1. in 
Foster, as set forth above.] 
 . . . .  2. . . . UAW . . . filed a petition for election of repre-
sentative of certain of the 
employees of River™s Edge 
 SUMMER™S LIVING SYSTEMS, INC. 283Residential Services, Inc., (h
ereafter River™s Edge) on De-
cember 14, 1992, with the . . . MERC. 
3. . . . UAW filed the abov
e-mentioned representation 
petition with the MERC because theretofore the . . . NLRB 
. . . had declined jurisdicti
on pursuant to case law and pol-
icy, as set forth in 
Res-Care, Inc
., 280 NLRB 670 (1986). 
Moreover, Region 7 of the NLRB had previously dis-

missed representation cases 
filed for similar group care 
homes, i.e., CK Homes, Case No. 7ŒRMŒ1274 (2/14/86), 
and Residential Systems, Case No. 7ŒRCŒ18529 (4/7/88), pursuant to 
Res-Care, Inc
. 4. . . .UAW filed the above-mentioned representation 
petition naming River™s Edge
 and the Michigan Depart-
ment of Mental Health (hereafter Michigan DMH) as joint 

Employers. 
5. . . . UAW named River™s Ed
ge as employer pursuant 
to the Michigan Labor Mediation Act (LMA), MCL 423.1, 
et. Seq. 6. . . . UAW also named the Michigan DMH as em-
ployer pursuant to the Michigan Public Relations Act 

(PERA), MCL 423.201 et. seq. 
7.  The MERC found the Michigan DMH and River™s 
Edge to be joint employers in the petition filed. 
8.  The state of Michigan (hereafter the State) appealed 
the MERC™s finding of Michigan DMH™s joint employer 
status with River™s Edge. 
9.  The MERC conducted a mail ballot election in a 
unit of certain employees of River™s Edge, hereafter the 

Unit, regarding their desire to select the Charging Union 
UAW as their representative for the purpose of collective 
bargaining.  On March 25, 1994, the MERC counted said 
ballots and issued a Tabulation of Election Results . . . 
[The Tabulation contains a 35 on the ﬁYESﬂ line, a 0 on 
the ﬁNOﬂ line and a 0 on the ﬁChallenged Ballotsﬂ line.] 
10.  On March 25, 1994, by virtue of the MERC elec-
tion described above, a majori
ty of the Unit designated 
and selected the Charging Union UAW as their representa-
tive for the purposes of coll
ective bargaining with their 
employer. 
11.  On April 4, 1994, the MERC issued a Certification 
of Representative certifying that a majority of the employ-

ees in the Unit selected the Charging Union UAW as their 
collective bargaining 
representative.  
12.  On February 3, 1995, Adult Learning Systems, 
Inc. (hereafter Respondent ALS) won contracts with the 

Community Mental Health Boar
ds acting on behalf of the Michigan DMH to provide adult 
foster care at four of the 
five facilities previously oper
ated by River™s Edge.  A fifth 
facility in or near Sault Ste. Marie, previously operated by 
River™s Edge, was closed. 
13.  On about March 1,
 1995, Respondent ALS took over the management of the facility and the care and su-

pervision of the residents at the facility in Newberry, 
Michigan, previously operated by River™s Edge.  On about 

April 4, 1995, Respondent AL
S took over the management of three facilities and the car
e and supervision of the resi-dents of those facilities in or near Sault Ste. Marie, Michi-

gan previously operated by 
River™s Edge.  Since winning 
the contracts and taking over
 the facilities, Respondent ALS has continued to manage the facilities and provide 
care and service in basically unchanged form with the 

same residents, empl
oying a majority of the Unit employ-
ees and without a hiatus, 
14.  On April 27, 1995, . . . UAW sent a letter to Re-
spondent ALS demanding bargaining. 
15.  On April 28, 1995, . . . UAW sent its Certification 
of Representative with a cover letter to Respondent ALS 
Counsel Gregory J. Bator.   
16.  On May 2, 1995, Respondent ALS Counsel Greg-
ory Bator, on behalf of Respondent AlS, sent a letter to . . . 
UAW denying any collective bargaining obligation and re-
fusing to meet with the . . . UAW. 
17.  On June 28, 1995, . . . UAW filed a refusal to bar-
gain unfair labor practice charge against Respondent ALS 

and the Michigan DMH, with the MERC.   
18.  On July 28, 1995, the NLRB issued its decision in 
Management Training, 317 NLRB 1355 (1995), overrul-ing Res-Care, Inc
., supra. 19.  On December 15, 1995, a hearing was held before 
the MERC administrative Law Judge James P. Kurtz, in 
the unfair labor practice charge described above in para-
graph 17.  20.  On January 12, 1996, the Michigan Court of Ap-
peals issued its decision in Quality Living Systems, 
Michigan Court of Appeals No. 158997, vacating MERC 
decisions in 10 consolidated cases, including River™s Edge 
Residential Services, Inc., determining that state jurisdic-
tion was pre-empted pursuant to Management Training.  
21.  On March 14, 1996, the Michigan Court of Ap-
peals granted the Motions for Stay filed by the charging 
Union UAW and . . . AFSCME . . . in the Quality Living 
cases. 
22.  On July 24, 1996, . . . UAW sent a letter to Re-
spondent ALS counsel Gregory Bator, copying Respon-
dent ALS, demanding bargaining.  
23.  On August 8, 1996, Respondent ALS Counsel 
Gregory Bator, on behalf of Re
spondent ALS, sent a letter 
to the UAW denying any collec
tive bargaining obligations 
and refusing to meet with the . . . UAW.  
24.  On August 19, 1996, . . . UAW filed a refusal to 
bargain unfair labor practice charge against Respondent 
ALS with Region 7 of the NLRB, Case No. 7-CA-38863. 
25.  During the 12 month period preceding the filing of 
the charge in Case No. 7-CA-38863 on August 19, 1996, 

Respondent ALS had gross revenues in excess of 
$100,000 and purchased heating fuel and electrical power 
valued in excess of $5,000 from local utility companies 
within the State of Michigan, which goods were received 
directly from outside the Stat
e of Michigan.  Respondent 
ALS is now, and has been at all material times, an em-
ployer engaged in commerce within the meaning of Sec-
tions 2(2), (6) and (7) of the Act. 
26.  All full-time and regular
ly scheduled part-time di-
rect care workers employed at Respondent ALS™s residen-

tial care homes in Newberry, Michigan, and in or near 
Sault Ste. Marie, Michigan; but excluding office clerical 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284employees, directors, mana
gers, board members, guards 
and supervisors as defined in the Act, constitute a unit ap-
propriate for the purpose of collective bargaining within 
the meaning of Section 9(b) of the Act. 
Contentions On brief, counsel for the Ge
neral Counsel contends that 
while the Act gives the majority of employees in a unit the right 

to choose a bargaining representative, the Act does not specify 
how the representative is to be selected; that the Board recog-
nizes a union™s majority status 
based on successive collective-
bargaining agreements, signed 
authorization car
ds, petitions signed by employees and informal
 elections; that here the ma-
jority status of AFSCME a
nd UAW has been established through secret-ballot elections he
ld under the auspices of the 
State of Michigan, Bureau of Employment Relations; that the 
Board has historically extended
 comity to representation pro-
ceedings conducted, and decisions and certifications issued, by 
State agencies as long as certain requirements are met; that as 
the Board indicated in 
Standby One Associates
, 274 NLRB 952, 
953 (1985):  Our established practice has been, and continues to be, to ac-

cord the same effect to the elec
tions and certifications of re-
sponsible state government agencies
 as we attach to our  own, 
provided that the state proceedings reflect the true desires of 

the affected employees, election irregularities are not in-

volved, and there has been no substantial deviation from due 
process requirements.  
 That in each bargaining unit involved herein, the MERC con-
ducted secret ballot elections, th
e parties had the opportunity to 
witness the count of the ballots and the results of each count 
were provided to each party, no issues were raise with respect 
to the appropriate unit at the time, no objections to the election 

were filed by any party to the election, and at all stages all of 
the parties were provided full opportunity to present evidence 
and argument; that the involved employees exercised their right 

to choose whether to be represented by a labor organization 
under the most fair and regular of circumstances; that Respon-
dents™ argument that without the State at the bargaining table 
circumstances have radically ch
anged and it would be a viola-
tion of due process and the empl
oyees™ Section 7 rights to re-
quire Respondents to recognize and negotiate with the Charg-
ing Parties now ignores Board policy that the bargaining 
obligation of joint employers runs jointly and severally, 
Branch 
International Services, 
313 NLRB 1293, 1300 (1994); that in 
no case did the Respondents file obj
ections to the elections or 

dispute the certifications of representation; that the employees™ 
designation of a collective-bargaining representative in a prior, 
fair and regular state proceeding
 should not be negated simply 
because the Board has reversed itself and now preempts the 
state; that the Board in 
Doctors Osteopathic Hospital
, 242 NLRB 447 (1979), was faced with some similar issues in that 

there the Employer asserted, among other things, that the Board 

could not extend comity to th
e Pennsylvania Labor Relations 
Board™s (PLRB) certification because the Pennsylvania court 

ruled that the State Board did 
not have jurisdiction over the 
Employer, and therefore the certification was rendered null and 
void; that the Board determined in 
Doctors Osteopathic Hospi-tal, supra, that  [t]he court did not, however, question the PLRB™s jurisdiction 
over Respondent as of the time of the election and certifica-
tion. . . . [W]e conclude that the PLRB certification is not void 
for want of jurisdiction at the  time of its issuance. 
 That the Michigan State appeals court issued its decision af-
ter Management Training
, supra, issued, and vacated the under-
lying MERC decisions, based only on the principle of preemp-

tion pursuant to 
Management Training, supra, and the appeals 
court declined to rule on the other issues before it; that no de-
certification petitions have be
en filed and Respondents pre-
sented no evidence rebutting the Charging Parties™ continuing 
majority status; that Respondent™s are now asking that the 
Board decide what is important to the employees for collective 
bargaining, exactly the opposite of the Board™s expressed de-
termination in 
Management Training
, supra, in that it is not for 
the Board to decide what terms 
and conditions are essential for 
collective bargaining; that a clear majority of River™s Edge 

direct care employees selected UAW as their bargaining repre-

sentative and after Adult was awarded the adult foster care 
contracts and took over the facilities previously operated by 
River™s Edge, UAW demanded that Adult bargain with UAW; 
that Adult stipulated that it has continued to manage the facili-
ties and provide care and service in basically unchanged form 
with the same residents, employ
ing a majority of the unit em-
ployees without a hiatus; that A
dult is a successor to River™s 
Edge and thus has an obligation to recognize and bargain with 
UAW; that the Charging Parties find themselves before the 

Board now only because the Board has expanded the coverage 
of the Act through 
Management Training, supra, reversing 
Res-Care, supra; that it would be a travesty to allow Respondents to 
continue thwarting their employ
ees™ desires for representation 
after and because the Board has extended the protection of the 
Act; and that the purpose of the 
Act is to promote industrial 
peace and stability, not to sever established collective bargain-
ing relationships. AFSCME, on brief, incorporates the position of counsel for 
the General Counsel by reference and AFSCME argues, among 
other things,18 that MERC™s certifications are entitled to com-
ity; that overall the ﬁYESﬂ votes account for over 86 percent of 
the votes cast; that no election irregularities are alleged and no 
objections to any of the elections were ever filed; that no sub-

sequent decertification petition or
 other challenge to the MERC 
elections and certifications was ever filed; that the due-process 

entitlements under Michigan law and the Michigan Department 
of Labor administrative rules are every bit as rigorous and well 
tended as those pertinent to Bo
ard elections and there is no competent record evidence to the contrary; that the providers™ 
                                                          
 18 AFSCME contends that the collective bargaining engaged in be-
tween the parties independently establishes AFSCME™s status as bar-
gaining representative and creates an estoppel to any challenge of that 
status by the providers. 
    SUMMER™S LIVING SYSTEMS, INC. 285arguments to avoid comity or majority status are without merit; 
and that the certifications are 
in no way diminished or other-
wise affected by the fact that the State is no longer, as a matter 

of law (by Board decision and 
by amendment to PERA), eligi-
ble as a joint employer. 
On brief, UAW contends that 
under clearly established law, 
the Board has recognized that River™s Edge was under an obli-gation to continue recognizing the UAW as the collective bar-
gaining representative after the Board had asserted jurisdiction 
over group homes in the State of Michigan; that the Board 
should extend comity to the 
March 25, 1994 election because 
the procedure followed by the 
MERC was sufficiently similar 
to Board procedures; that the MERC election is a valid and 
binding method for choosing a ba
rgaining representative under 
Section 9(a) of the Act; that having recognized and bargained 
with the UAW, River™s Edge could not withdraw recognition 
without objective reasons for doi
ng so; and that as a successor 
to River™s Edge, Adult has a duty to bargain with the UAW. 
Respondents, on brief, argue, inter alia, that the material 
change in circumstances following the elections has destroyed 
the employers™ ability to negotiate wage increases, and union 
recognition will result in a salary reduction for employees 
without an offsetting increase in 
wages; that new elections are 
the best method to determine the true desires of the employees 
while Board extension of comity over the State elections is 
clearly a second best remedy; th
at Board comity should not be 
applied when the context in whic
h the elections were held has materially changed; that the material change in the employer 

complement has so altered the na
ture and scope of the collec-
tive bargaining relationship that
 the representation elections 
should be invalidated; that the 
State of Michigan™s departure 
from the collective bargaining process so materially altered the 
identity of the employer that 
recognition of the elections would 
violate the Act; that failure to inform employees of the material 

changes surrounding the elections 
is unfair; that the election results can be invalidated without inquiring into the subjective 
minds of employees; that 
Management Training
, supra, re-
solves a jurisdictional issue; that the holding of 
Management Training should not be unnecessarily extended; and that the 

parties are best suited to select
 the topics over which they can 
bargain collectively, and the Bo
ard should not interfere by ex-
tending comity over the State conducted elections. 
Analysis 
Before treating the merits, a pr
ocedural matter must be re-
solved.  As noted above, Respondents have filed a ﬁMOTION 
TO REOPEN THE RECORD FOR THE PURPOSE OF 
INTRODUCING THE ATTACHED SUPPLEMENTAL 
BRIEF IN LIGHT OF NEWLY DISCOVERED EVIDENCE 
CONCERNING THE LIFTING OF THE STAY IN 
AFSCME 
V MENTAL HEALTH DEP™T.
 545 N.W.2D 363, 215 MICH. 
APP. 1 (1996).ﬂ  Also as noted above, counsel for General 
Counsel has filed a motion to 
strike Respondents™ Supplemen-
tal Brief arguing that the document Respondents seek to admit 
at this late date is immaterial and cumulative and would not 
require a different resu
lt since a copy of the decision is in the 
record as Charging Party™s Exhi
bit 4 and the decision is refer-enced in Joint Exhibit 1, stipulat
ion 11, with attachment A list-
ing all Respondents involved.  C
ounsel for the General Counsel further argues that in the alternative, Respondents™ motion 
should be granted only for the limited purpose of receiving as 
an exhibit the September 8, 1997 Order to establish that the 
Michigan Court of Appeals decision in the case in question is 
now final.  In accord with 
Professional Eye Care,
 289 NLRB 738 (1988), Respondents™ motion will be granted only to the 
extent that I will take notice that the decision in question is now 
final.  There is nothing in Respondents™ motion that requires 
reopening the record to receive 
a supplemental brief.  Accord-
ingly, to this extent the mo
tion of counsel for the General 
Counsel will be, and it is, granted. 
Are MERC™s elections and certifications entitled to comity 
from the Board?  In my opinion, with exceptions described 
below, comity should be extended by the Board to the MERC 
elections and certifications.  
As noted above, Respondents, on 
brief, argue, inter alia that th
e Board™s extension of comity over 
State elections is clearly a second best remedy.  We are not 

approaching this issue before us 
in terms of ﬁgood, better and 
best.ﬂ  Majority status may be 
established by means other than 
a Board election.  
JMM Operational Services, 316 NLRB 6 
(1995), citing Mine Workers v. Arkansas Flooring Co., 351 U.S. 62 (1956).  
As the Board pointed out in Standby One Associates
, 274 NLRB 952 (1985): 
 Our policy with regard to extending comity to state proceed-
ings is set forth in 
Allegheny General Hospital
, 230 NLRB 
954, 955 (1977) enf. denied on other grounds 608 F.2d 965 
(3d Cir. 1979), where the Board stated: 
 Our established practice has been, and continues to 
be, to accord the same effect to the election and certi-
fications of responsible state government agencies as 
we attach to our own provided that the state proceed-
ings reflect the true desires of the affected employees, 
election irregularities are not involved, and there has 
been no substantial devi
ation from due process r
quirements. e- No election irregularities are c
ited and Respondents have not 
shown that there has been a 
substantial deviation from due 
process requirements.  What Re
spondents argue is that there 
has been a change in circumstances because the State of Michi-

gan would no longer be at the bargaining table.  In view of the 
Board™s decision in 
Management Training Corp.,
 317 NLRB 1355 (1995), whether or not the State of Michigan is at the 
bargaining table is not determinative with respect to the 
Board™s jurisdiction.  Respondents apparently argue that 
whether or not the State of Michigan is at the bargaining table 
may be determinative with respect to whether the involved 
employees would continue to want to be represented by a un-
ion, and it is necessary to hold 
new elections to make this de-termination.  Except as noted below, no showing has been 
make that MERC did not have 
jurisdiction over Respondents at 
the time of the elections and certifications.  As pointed out by 
the Board in 
Doctor™s Osteopathic Hospital,
 242 NLRB 447 
(1979), such certifications are not void for want of jurisdiction 
at the time of issuance.  That being the case, the certifications, 
except as noted below, are valid in terms of jurisdiction, as far 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286as the Act is concerned.  Respondents are not arguing that the 
certifications are invalid because of the present subjective in-
tent of the involved voters.  
Respondents cannot make such an 
argument for such intent, even if it were relevant in this pro-
ceeding, and it is not, is not a matter of record.  Viewed from 
the employees™ perspective, I do not believe that whether or not 
the State is at the bargaining table, in the circumstances extant 

here, is likely to affect their views and attitudes with respect to 
being represented by a union.  But my opinion on this point 
is`not determinative.  The issue before me is whether to extend 
comity.  No reason has been provided for not extending comity 
to the extent that it is recommended that it be extended.  If em-
ployee sentiment has changed, the proper approach would be to 
file a decertification petition.   
As noted above, counsel for 
the General Counsel quotes, at 
page 17 of her brief, as follows from 
Doctor™s Osteopathic Hospital, supra:  The court did not, however, question the PLRB™s jurisdiction 
over Respondent as of the time of the election and certifica-

tion. . . . [W]e conclude that the PLRB certification is not void 
for want of jurisdiction at the time of its issuance. 
 The language left out of the mi
ddle of this quote reads: ﬁIn-
deed, the parties stipulated to the PLRB™s [Pennsylvania Labor 
Relations Board] jurisdiction at the hearing.ﬂ  Accordingly 
counsel for the General Counsel, on 
this same page of her brief, 
also contends as follows: 
 Although some of the instant facts can be distin-
guished from those in Doctor™s Osteopathic [Hospital], 

they are distinctions without 
a difference in the context of 
Respondents™ Quality Living ar
gument.  In both cases, at 
the time the elections were held, the state had jurisdiction 

over the proceedings, and the Board did not. 
 In Doctor™s Osteopathic Hospital, the Board™s jurisdiction be-
came effective on August 25, 1974,
 the involved State election 
was held on June 13, 1973, and th
e State certification is dated 
October 18, 1973.  Here, the Board decided 
Management Training on July 28, 1995.
19  All of the elections, which were 
held after July 28, 1995, were 
ordered by the Michigan State 
agency; none of these were held with the consent of the in-
volved providers.  Those ordere
d elections, which were con-
ducted after July 28, 1995, were held by the Michigan State 
agency when it did not have jurisdiction.  Accordingly, the 
units involved in those elections, which were held by the State 

after July 28, 1995, will not be included in those to which I 
recommend that comity be extended.  The certifications for the 
state elections held after July
 28, 1995, are void for want of 
jurisdiction at the time of their issuance. 
Adult is the successor to River™s Edge.  As pointed out by 
the Court in 
NLRB v. Burns Security Services
, 406 U.S. 272 
                                                          
 19 It is noted that AFSCME, on brief, points out that a motion for re-
consideration in that proceeding wa
s denied on December 18, 1995.  
Normally under the Board™s Rules an
d Regulations the filing and pend-
ency of a motion for reconsideration 
does not operate to stay the effec-
tiveness of the action of the Board unless so ordered.  It has not been 
demonstrated that it was so ordered.
  Consequently, the operative date 
is July 28, 1995. 
(1972), an employer which conti
nues essentially the same busi-
ness as a prior employer and which hires a majority of its em-
ployees from those who had been
 employed by the prior em-
ployer is a successor to the prior employer and is required by 

law to bargain with the union which was selected by the em-
ployees of the predecessor.  In determining whether an em-
ployer is a successor the following factors are considered: (1) 

whether there has been a substantial continuity of the same 
business operations, (2) whether the new employer used the 
same plant, (3) whether the new employer has the same or sub-

stantially the same work force, (4) whether the same jobs exist 
under the same working conditions, (5) whether the employer 
employs the same supervisors, (6) whether the employer uses 
the same machinery, equipment and methods of production, 
and (7) whether the employer manufactures the same product or 

offers the same services.  As noted above, the parties entered 
into the following stipulation: 
 13.  On about March 1, 1995, Respondent ALS [Adult] 
took over the management of the facility and the care and 
supervision of the residents at the facility in Newberry, 
Michigan, previously operated by River™s Edge.  On about 
April 4, 1995, Respondent AL
S took over the management of three facilities and the car
e and supervision of the resi-dents of those facilities in or near Sault Ste. Marie, Michi-

gan previously operated by 
River™s Edge.  Since winning 
the contracts and taking over
 the facilities, Respondent ALS has continued to manage the facilities and provide 
care and service in basically unchanged form with the 

same residents, empl
oying a majority of the Unit employ-
ees and without a hiatus, 
 Adult is the successor to River™s Edge and, therefore, it has an 

obligation to recognize and bargain with UAW. 
The evidence of record demons
trates that all of the Respon-
dents, except Adult, were requested by AFSCME in writing to 
recognize it as the exclusive coll
ective-bargaining representa-
tive of the respective units.  The evidence of record also dem-
onstrates that Adult was requested by UAW in writing to rec-
ognize it as the exclusive collective-bargaining representative 
of the employees in the involved 
unit.  As alleged in the com-
plaint, all of the remaining Respondents, except Adult, unlaw-
fully refused to recognize and bargain with AFSCME, and 
Adult unlawfully refused to r
ecognize and bargain with UAW. 
CONCLUSIONS OF LAW 
1.  Respondents are employers engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  American Federation of 
State, County and Municipal 
Employees, (AFSCME) AFLŒCIO,
 and International Union, 
United Automobile, Aerospace and Agricultural Implement 
Workers of America are labor organizations within the meaning 
of Section 2(5) of the Act. 
3.  Adult Learning Systems, In
c. is the successor of River™s 
Edge Residential Services, Inc. 
4.  American Federation of 
State, County and Municipal 
Employees, (AFSCME) AFLŒCIO, has been, and is, the exclu-
sive representative of all em
ployees in the following appropri-
 SUMMER™S LIVING SYSTEMS, INC. 287ate units for the purpose of collective bargaining within the 
meaning of Section 9(a) and (b) of the Act: 
 All full-time and regular part-t
ime program aides/direct care 
workers, including emergency relief employees employed in 
the following homes operated 
by Michigan Community  ser-
vices, Inc.: 1) Berneda, 5142 Berneda Drive, Flint, MI 48506; 
2) Park Street, 1125 Park Street, Lapeer, MI 48446   3) River 
Road, 6290 River Road, Flushing, MI 48443; 4)  Westview, 
6260 Westview, Grand Blanc, MI 48439; 5) Day  Program I, 
Wolcott-Cornerston, 3131 Vasser Road, Davison, MI  48243; 
6) Granada, 7088 Granada Lane, Flint, MI 48532; 7)  Neff 
Road, 7085 Neff Road, Mt. Morris, MI 48458; 8) Weston,  
4181 Weston Drive, Burton, MI 48509; 9) Day Program II, 
St. Agnes-Cornerston, 530 W. Pierson Road, Flint, MI 48505; 
and  10) Briarwood, 8620 Joey Drive, Pickney, MI 48169; but 
excluding guards and supervisors as defined in the Act. 
 All full-time and regularly scheduled part-time direct care 

workers employed at the following homes operated by 
Saginaw Bay Human Services, Inc.: 1) Airport Drive AIS, 
13768 Airport Road, Lansing, MI 48906; 2) Foco AIS, 3377 

Foco Rd., Standish, MI 48658; 3) Garfield AIS, 2976 N. Gar-
field, Pinconning, MI 48650; 4) Newberg AIS, 490 W. New-
berg, Pinconning, MI 48650; 5) Pine AIS, 2956 Pine River 

Rd., Standish, MI 48658; 6) River AIS, 2522 Pine River Rd. 
Standish, MI 48658; 7) Schavey Road AIS, 1009 Schavey 
Rd., DeWitt, MI 48820; 8) Spri
ng Street AIS, 1401 N. Spring 
St., Gladwin, MI 48624; 9) Townline AIS, 1748 E. Townline, 
Pinconning, MI 48650; 10) Webb Road AIS, 303 W. Webb 
Rd., DeWitt, MI 48820; 11) Kasemeyer, 5181 Kasemeyer, 
Bay City, MI 48706; 12) Josephus Residential Treatment 
Center, 1003 Street, Bay City, MI 48708; and 13) Webb 
Drive, 700 Webb Drive, Bay City, MI 48706; but excluding 
guards and supervisors as defined in the Act. 
 All full-time and regular part
-time employees employed by 
AHS Community Services, Inc. in residential and supportive 

independence programs in Wayne and Oakland Counties; but 
excluding supervisors, managers, assistant managers, direc-
tors, guards as defined in the Act. 
 All full-time and part-time direct care workers/program aides 
employed by Alternative Services, Inc. in Genesee and 

Wayne Counties; but excludin
g managers, administrators, 
guards and supervisors as defined in the Act. 
 All full-time and regular part-time direct care workers, includ-

ing the Per Diem employees at the Litchfield Home, em-

ployed by Bay-Arenac Community Living Facility; but ex-
cluding administrators, manage
rs, guards and all supervisors 
as defined in the Act. 
 All full-time and part-time direct care workers, including 
emergency relief employees, employed by Independent Op-
portunities, Inc.; but excluding 
all temporary/pool aides, all 
home managers, assistant home managers, administrators, 
guards, and supervisors as defined in the Act. 
 All full-time and part-time direct care workers, including 

emergency relief employees employed in St. Clair County by 
Innovative Housing Developm
ent Corp.; but excluding all 
temporary/pool aides, administrators, home managers, assis-
tant home managers, guards and 
supervisors as defined in the 
Act. 
 All full-time and regular part-t
ime program aides/direct care 
staff employed by Jones AFC, Inc.; but excluding administra-

tors, home managers, assistant home managers, guards and 
supervisors as defined in the Act. 
 All full-time and regular part
-time employees employed by 
Lafayette RCA, Inc.; but excluding administrators, directors, 
managers, assistant managers, guards and supervisors as de-
fined in the Act. 
 All full-time and regular part-t
ime program aides/direct care 
workers employed by Lewisite, Inc.; but excluding adminis-
trators, home managers, assistant home managers, guards and 
supervisors as defined in the Act. 
 All full-time and regular part-time residential techni-
cians/direct careworkers employed by Blue Water Develop-

mental Housing, Inc.; but excl
uding home managers, assistant 
home managers, directors, guards
 and supervisors as defined 
in the Act. 
 All full-time and regular part-t
ime program aides/direct care 
staff employed by Char Di John Homes, Inc., Carson™s AFC, 
Inc.; but excluding administrators, home managers, assistant 
home managers, guards and supervis
ors as defined in the Act. 
 All full-time and regular part-time employees in the classes of 

senior direct care workers and direct care workers employed 
by Cencare Foster Care Home, Inc.; but excluding administra-
tive employees, confidential em
ployees, guards and supervi-
sors as defined in the Act. 
 All full-time and regular part-time direct care workers, includ-
ing emergency relief workers employed in all of the homes of 
Central State Community Services, Inc., but excluding tempo-
rary/pool aides, administrators, home managers, assistant 
home managers, guards and supervis
ors as defined in the Act. 
 All full-time and regular part-time ﬁdirect hireﬂ program assis-
tants, program assistants, prog
ram assistant/shift leaders and 
program assistant/midnight shift leaders employed by Com-
munity Normalization Home, Inc.; but excluding appointed 
officials, executives, guards a
nd supervisors as defined in the 
Act. 
 All full-time and regular part
-time employees employed by 
Community Spirit Homes, Incorporated; but excluding man-
agers, assistant managers, directors, administrators, guards 
and supervisors as defined in the Act. 
 All full-time and regular part-time non-supervisory employ-
ees employed by Domel Incor
porated; but excluding manag-
ers, assistant managers, directors, guards and supervisors as 

defined in the Act. 
 All full-time and regular part-t
ime program aides/direct care 
workers employed by Flushing 
Association In Transitional 
Housing, Inc. Successor to A.R.C. Corporation; but excluding 
administrators, home managers, assistant home managers, 
guards and supervisors as defined in the Act. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288All full-time and regular part-tim
e direct care staff employed 
by Fredericks Family Homes A.F.C. Inc. within the County of 
Wayne, Michigan; but excluding home managers, assistant 
home managers, administrators, di
rectors, guards and supervi-
sors as defined in the Act. 
 All full-time and regular part-t
ime program aides/direct care 
workers employed by Harrington House, Inc.; but excluding 
administrators, home managers, assistant home managers, 
guards and supervisors as defined in the Act. 
 All full-time and part-time direct care workers employed by 
Horizon Residential Center, Inc. at its facilities located at 1) 
Omo Group Home, 56575 Omo, New Haven, MI 48043; (2) 
Elmwood Group Home, 50084 Sass Road, New Baltimore, 
MI 48047; (3) Fisher Group Home, 71865 Fisher, Romeo, MI 
48065; but excluding guards and supervisors as defined in the 
Act. 
 All full-time and regular part
-time employees employed by 
Hunt St. Villa, Inc.; but excluding managers, assistant manag-
ers, directors, administrators, guards and supervisors as de-
fined in the Act. 
 All Full-time and regular part-time employees employed by 
New Outlook, Inc. in residential and supportive independence 
programs in the Counties and Wayne and Oakland, MI; but 
excluding managers, assistant managers, directors, guards and 
supervisors as defined in the Act. 
 All full-time and regularly schedules part-time direct care 
workers employed by Louisiana Homes, Inc. at 1) 9601 St. 

Mary™s, Detroit, MI 48226; 2) 
614 Golden Gate, Detroit, MI; 
and 3) 3055 Hanley, Hamtramck, MI 49212; but excluding 

administrators, department heads, guards and supervisors as-
defined in the Act. 
 All full-time and regular part
-time employees employed by 
New Center II, Inc.; but excluding administrators, directors, 
managers, assistant managers, guards and supervisors as de-
fined in the Act. 
 All full-time and regular part-time direct care workers em-

ployed by Passages Community Services, Inc.; but excluding 
administrators, home managers, assistant home managers, 
guards and supervisors as defined in the Act. 
 All full-time and regular part-t
ime program aides/direct care 
workers employed by Quality Living Systems Management 
Corp., Paragon Non-Profit Housing Corp.; but excluding ad-
ministrators, home managers, assistant home managers; 
guards and supervisors as defined in the Act. 
 All full-time and regular part
-time employees employed by 
Ray Roberts Residential Services, Inc.; but excluding manag-
ers, assistant managers, directors, guards and supervisors as 
defined in the Act. 
 All full-time and regular part-time direct care workers, em-

ployed in the following homes 
operated by Reach Alternative 
Community Homes, Inc. and the State Department of Mental 

Health at:  1) Oak Hill Grou
p Home 7010 Oak Hill, Clark-
ston, MI 48348; 2) Bigelow Group Home, 10539 Bigelow, 
Davisburg, MI 48350; 3) Seven Lakes Group Home, 2332 
Grange Hall Road, Fenton, MI 48430; 4) Leidich Group 
Home, 1087 Leidich, Lake Orion, MI 48362, and (5) Indian-
wood Home. 
 5.  International Union, United Automobile, Aerospace and 
Agricultural Implement Workers of America has been, and is, 
the exclusive representative of all employees in the following 
appropriate unit for the purpose of
 collective bargaining within 
the meaning of Section 9(a) and 9(b) of the Act: 
 All full-time and regularly scheduled part-time direct care 
workers employed at Adult Learning Systems, Inc.™s residen-
tial care homes in Newberry, Michigan, and in or near Sault 
Ste. Marie, Michigan; but excluding office clerical employ-

ees, directors, managers, board 
members, guards and supervi-
sors as defined in the Act. 
 6.  By refusing to recognize a
nd bargain collectively with the 
above-named labor organizations 
as the exclusive representa-tive of all of its employees in the appropriate unit, the Respon-
dents have engaged in, and they are engaging in, unfair labor 
practices within the meaning of Section 8(a)(5) and (1) of the 
Act. 
7. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
THE REMEDY 
Having found that Respondents have engaged in certain un-
fair labor practices, I shall order them to cease and desist and to 

take certain affirmative action designed to effectuate the poli-
cies of the Act. 
I shall order all remaining Respondents, except Adult Learn-
ing Systems, Inc., to bargain with American Federation of 

State, County and Municipa
l Employees, (AFSCME) AFLŒ
CIO as the exclusive representative of all their employees in the 
appropriate units which units are described above. 
I shall order Adult Learning System
s, Inc. to bargain with In-
ternational Union, United Automobile, Aerospace and Agricul-

tural Implement Workers of America as the exclusive represen-
tative of all their employees in the appropriate unit, which is 
described above. 
I shall also order that the 
Respondents post notices to em-
ployees attached as an appendix 
for 60 days in order that em-
ployees may be apprised of th
eir rights under the Act and Re-
spondents™ obligation to remedy their unfair labor practices. 
On these findings of fact and conclusion of law and on the 
entire record, I issue the following two recommended Orders
20 ORDER The Respondents described above in of the Conclusions of 
Law 4, their officers agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Refusing to recognize and bargain in good faith with 
American Federation of State,
 County and Municipal Employ-
                                                          
 20 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102,48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 SUMMER™S LIVING SYSTEMS, INC. 289ees, (AFSCME) AFLŒCIO as the exclusive bargaining repre-
sentative of the employees in the bargaining units described 
above. (b)  In any like or related ma
nner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-

teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  On request, bargain with 
American Federation of State, 
County and Municipal Employ
ees, (AFSCME) AFLŒCIO as the exclusive representative of
 the employees in the above-
described appropriate units conc
erning terms and conditions of 
employment and, if an under
standing is reached, embody the 
understanding in a signed agreement. 
(b) Within 14 days after service by the Region post at their 
above-described facilities copies
 of that attached notices 
marked ﬁAppendixes A(1Œ28).ﬂ
21  Copies of the notices, on 
forms provided by the Regional Director for Region 7, after 
being signed by Respondents™ aut
horized representatives, shall 
be posted by the Respondents 
immediately upon receipt and 
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customarily 
posted.  Reasonable steps shall 
be taken by the Respondents to 
ensure that the notices are not altered, defaced, or covered by 
any other material.  In the event that during the pendency of 
these proceedings, any of the 
Respondents have gone out of business or closed the facilities involved in these proceedings, 
involved Respondents shall duplicat
e and mail, at its own ex-
pense, a copy of the notice to all current employees and former 
employees employed by the 
Respondents at any time since 
April 26, 1996. (c) Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondents have taken to comply. 
ORDER The Respondent, Adult Learning 
Systems, Inc., its officers 
agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Refusing to recognize and bargain in good faith with In-
ternational Union, United Automobile, Aerospace and Agricul-

tural Implement Workers of America as the exclusive bargain-
ing representative of the employees in the bargaining unit de-
scribed elsewhere in this decision. 
(b)  In any like or related ma
nner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  On request, bargain with 
International Union, United 
Automobile, Aerospace and Agricultural Implement Workers 

of America as the exclusive representative of the employees in 
the following appropriate unit concerning terms and conditions 
                                                          
                                                           
21 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
of employment and, if an understanding is reached, embody the 
understanding in a signed agreement: 
 All full-time and regularly scheduled part-time direct care 
worker employed at Adult Learning Systems, Inc.™s residen-
tial care homes in Newberry, Michigan, and in or near Sault 
Ste. Marie, Michigan; but excluding office clerical employ-
ees, directors, managers, board 
members, guards and supervi-
sors as defined in the Act. 
 (b)  Post at their above-described
 facilities copies of that at-tached notices marked ﬁAppendix B.ﬂ
22  Copies of the notices, on forms provided by the Regional Director for Region 7, after 
being signed by the authorized representative of Adult Learning 
Systems, Inc., shall be posted 
by the Respondent immediately 
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonabl
e steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facilities involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current employees and former employ-
ees employed by the Respondent
 at any time since August 8, 
1996. (c)  Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondent has taken 

to comply. 
APPENDIX A(1) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recogni
ze and, on request, bargain in 
good American Federation of St
ate, County and Municipal 
Employees (AFSCME) AFLŒCIO as the exclusive bargaining 
representative of the employees in
 the bargaining unit described 
below:  All full-time and regular part-t
ime program aides/direct care 
workers, including emergency relief employees employed in 

the following homes operated by Michigan Community Ser-
vices, Inc.: 1) Berneda, 5142 Berneda Drive, Flint, MI 48506; 
 22 See fn. 21, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2902) Park Street, 1125 Park Street, Lapeer, MI 48446; 3) River 
Road, 6290 River Road, Flushing, MI 48443; 4) Westview, 
6260 Westview, Grand Blanc, MI 48439; 5) Day Program I, 
Wolcott-Cornerston, 3131 Vasser Road, Davison, MI 48243; 

6) Granada, 7088 Granada Lane, Flint, MI 48532; 7) Neff 
Road, 7085 Neff Road, Mt. Morris, MI 48458; 8) Weston, 
4181 Weston Drive, Burton, MI 48509; 9) Day Program II, 

St. Agnes-Cornerston, 530 W. Pierson Road, Flint, MI 48505; 
and 10) Briarwood, 8620 Joey Drive, Pickney, MI 48169; but 
excluding guards and supervisors as defined in the Act. 
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
 MICHIGAN COMMUNITY SERVICES, INC. 
APPENDIX A(2) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regularly scheduled part-time direct care 

workers employed at the following homes operated by 
Saginaw Bay Human Services, Inc.: 1) Airport Drive AIS, 
13768 Airport Road, Lansing, MI 48906; 2) Foco AIS, 3377 
Foco Rd., Standish, MI 48658; 3) Garfield AIS, 2976 N. Gar-
field, Pinconning, MI 48650; 4) Newberg AIS, 490 W. New-
berg, Pinconning, MI 48650; 5) Pine AIS, 2956 Pine River 
Rd., Standish, MI 48658; 6) River AIS, 2522 Pine River Rd. 
Standish, MI 48658; 7) Schavev Road AIS, 1009 Schavey 
Rd., DeWitt, MI 48820; 8) Spri
ng Street AIS, 1401 N. Spring 
St., Gladwin, MI 48624; 9) Townline AIS, 1748 E. Townline, 
Pinconning, MI 48650; 10) Webb Road AIS, 303 W. Webb 
Rd., DeWitt, MI 48820; 11) Kasemeyer, 5181 Kasemeyer, 
Bay City, MI 48706; 12) Josephus Residential Treatment 
Center, 1003 Street, Bay City, MI 48708; and 13) Webb 
Drive, 700 Webb Drive, Bay City, MI 48706; but excluding 
guards and supervisors as defined in the Act.  
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County, and Municipa
l Employees (AFSCME) AFLŒ
CIO and put in writing and sign any agreement reached on 

terms and conditions of employment for our employees in the 

bargaining unit described above. 
 SAGINAW BAY HUMAN SERVICES, INC. 
APPENDIX A(3) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part
-time employees employed by 
HS Community Services, Inc. in residential and supportive 
independence programs in Wayne and Oakland Counties; but 
excluding supervisors, managers, assistant managers, direc-
tors, guards as defined in the Act.    
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
 AHS COMMUNITY SERVICES, INC. APPENDIX A(4) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 SUMMER™S LIVING SYSTEMS, INC. 291 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and part-time direct care workers/program aides 
employed by Alternative Services, Inc. in Genesee and  

Wayne Counties; but excludin
g managers, administrators, 
guards and supervisors as defined in the Act.  
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 

unit described above. 
 ALTERNATIVE SERVICES, INC. 
APPENDIX A(5) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 

by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 

bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part-time direct care workers, includ-
ing the Per Diem employees at the Litchfield Home, em-
ployed by Bay-Arenac Community Living Facility; but ex-
cluding administrators, manage
rs, guards and all supervisors 
as defined in the Act.   
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal 
Employees (AFSCME) AFL-CIO 
and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
 BAY-ARENAC COMMUNITY LIVING FACILITY 
APPENDIX A(6) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 

unit described below: 
 All full-time and part-time direct care workers, including 
emergency relief employees, employed by Independent Op-
portunities, Inc.; but excluding 
all temporary/pool aides, all 
home managers, assistant home managers, administrators, 
guards, and supervisors as defined in the Act.       
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 

unit described above. 
 INDEPENDENT OPPORTUNITIES, INC. 
APPENDIX A(7) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 292NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and part-time direct care workers, including 
emergency relief employees employed in St Clair County by 

Innovative Housing Developm
ent Corp.; but excluding all 
temporary/pool aides, administrators, home managers, assis-

tant home managers, guards and 
supervisors as defined in the 
Act.   WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
 INNOVATIVE HOUSING DEVELOPMENT CORP. 
APPENDIX A(8) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain in 
good faith with American Federation of State, County and Mu-

nicipal Employees (AFSCME) AF
LŒCIO as the exclusive bar-
gaining representative of the employees in the bargaining unit 

described below: 
 All full-time and regular part-t
ime program aides/direct care 
staff employed by Jones AFC, Inc.; but excluding administra-
tors, home managers, assistant home managers, guards and 
supervisors as defined in the Act.       
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
 JONES AFC, INC. 
APPENDIX A(9) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part
-time employees employed by 
Lafayette RCA, Inc.; but excluding administrators, directors, 
managers, assistant managers, guards and supervisors as de-
fined in the Act.  
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 
and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
 LAFAYETTE RCA, INC. 
APPENDIX A(10) 
NOTICE TO EMPLOYEES 
 SUMMER™S LIVING SYSTEMS, INC. 293POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part-t
ime program aides/direct care 
workers employed by Lewisite, Inc.; but excluding adminis-
trators, home managers, assistant home managers, guards and 
supervisors as defined in the Act.        
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
 LEWISITE, INC. 
APPENDIX A(11) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part-time residential techni-
cians/direct careworkers employed by Blue Water Develop-
mental Housing, Inc.; but excl
uding home managers, assistant 
home managers, directors, guards
 and supervisors as defined 
in the Act.  
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipa
l Employees, (AFSCME) AFLŒ
CIO and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the 
bargaining unit described above. 
 BLUE WATER DEVELOPMENT HOUSING, INC. 
APPENDIX A(12) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 

by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 

bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part-time employees in the classes of 
senior direct care workers and direct care workers employed 

by Cencare Foster Care Home, Inc.; but excluding administra-
tive employees, confidential em
ployees, guards and supervi-
sors as defined in the Act.   
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 294CENCARE FOSTER CARE HOME, INC. APPENDIX A(13) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part-time direct care workers, includ-
ing emergency relief workers employed in all of the homes of 

Central State Community Services, Inc., but excluding tempo-
rary/pool aides, administrators, home managers, assistant 
home managers, guards and supervisors as defined in the Act.        
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 
and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
  CENTRAL STATE COMMUNITY SERVICES, INC. 
APPENDIX A(14) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 

bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part-time ﬁdirect hireﬂ program assis-

tants, program assistants, prog
ram assistant/shift leaders and 
program assistant/midnight shift leaders employed by Com-

munity Normalization Home, Inc.; but excluding appointed 

officials, executives, guards a
nd supervisors as defined in the 
Act.   WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 

unit described above. 
 COMMUNITY NORMALIZATION HOME, INC. 
APPENDIX (15) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part
-time employees employed by 
Community Spirit Homes, Incorporated; but excluding man-
agers, assistant managers, directors, administrators, guards 
and supervisors as defined in the Act.   
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 
 SUMMER™S LIVING SYSTEMS, INC. 295and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
 COMMUNITY SPIRIT HOMES, INCORPORATED 
APPENDIX A(16) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part-time non-supervisory employ-

ees employed by Domel Incor
porated; but excluding manag-
ers, assistant managers, directors, guards and supervisors as 

defined in the Act. 
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 
and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
  DOMEL INCORPORATED APPENDIX A(17) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 

unit described below: 
 All full-time and regular part-t
ime program aides/direct care 
workers employed by Flushing 
Association In Transitional 
Housing, Inc. Successor to A.R.C. Corporation;  but exclud-

ing administrators, home managers, assistant home  manag-
ers, guards and supervisors as defined in the Act.  
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 
and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
 FLUSHING ASSOCIATION IN TRANSITIONAL 
HOUSING, INC.  SUCCESSOR TO A.R.C. CORPORATION 
APPENDIX A(18) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 

bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part-tim
e direct care staff employed 
by Fredericks Family Homes A.F.C. Inc. within the County of 
Wayne, Michigan; but excluding home managers, assistant 
home managers, administrators, di
rectors, guards and supervi-
sors as defined in the Act.        
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 296WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipa
l Employees, (AFSCME) AFLŒ
CIO and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the 

bargaining unit described above. 
FREDERICKS FAMILY HOMES A.F.C. INC. 
APPENDIX A(19) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in 
any of these protected con 
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 

unit described below: 
 All full-time and regular part-t
ime program aides/direct care 
workers employed by Harrington House, Inc.; but excluding 
administrators, home managers, assistant home managers, 
guards and supervisors as defined in the Act.       
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
HARRINGTON HOUSE, INC. 
APPENDIX A(20) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 

by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 

bargaining representative of the employees in the bargaining 

unit described below: 
 All Full-time and part-time direct care workers employed by 
Horizon Residential Center, Inc. at its facilities located at 1) 
Omo Group Home, 56575 Omo, New Haven, MI 48043; (2) 
Elmwood Group Home, 50084 Sass Road, New Baltimore,  
MI 48047; (3) Fisher Group Home, 71865 Fisher, Romeo, MI 
48065; but excluding guards and supervisors as defined in the 
Act.   
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 
and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 

unit described above. 
HORIZON RESIDENTIAL CENTER, INC. 
APPENDIX A(21) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part-t
ime employees employed by  
Hunt St. Villa, Inc.; but excluding managers, assistant  man-
agers, directors, administrators, guards and supervisors as de-
fined in the Act.  
  SUMMER™S LIVING SYSTEMS, INC. 297WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above 
HUNT ST. VILLA 
APPENDIX A(22) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All Full-time and regular part-time employees employed by 
New Outlook, Inc. in residential and supportive independence 

programs in the Counties and Wayne and Oakland, MI; but  
excluding managers, assistant managers, directors, guards and 
supervisors as defined in the Act.        
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
 NEW OUTLOOK, INC. 
APPENDIX A(23) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 

bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regularly schedules part-time direct care  

workers employed by Louisiana Homes, Inc. at 1) 9601 St. 
Mary™s, Detroit, MI 48226; 2) 
614 Golden Gate, Detroit, MI; 
and 3) 3055 Hanley, Hamtramck, MI 49212; but excluding 
administrators, department heads, guards and supervisors as 
defined in the Act.  
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 

unit described above. 
 LOUISIANA HOMES, INC. 
APPENDIX A(24) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 

unit described below: 
 All full-time and regular part
-time employees employed by 
New Center II, Inc.; but excluding administrators, directors, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 298managers, assistant managers, guards and supervisors as de-
fined in the Act.  
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County, and Municipa
l Employees (AFSCME) AFLŒ
CIO and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the 
bargaining unit described above. 
NEW CENTER II, INC. 
APPENDIX A(25) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part-time direct care workers em-
ployed by Passages Community Services, Inc.; but excluding 

administrators, home managers, assistant home managers, 
guards and supervisors as defined in the Act.        
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 

unit described above 
 PASSAGES COMMUNITY SERVICES, INC. 
APPENDIX A (26) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 

bargaining representative of the employees in the bargaining 
unit described below: 
 All full-time and regular part-t
ime program aides/direct care 
workers employed by Quality Living Systems Management 
Corp., Paragon Non-Profit Housing Corp.; but excluding ad-
ministrators, home managers, assistant home managers; 

guards and supervisors as defined in the Act.  
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
 QUALITY LIVING SYSTEMS MANAGEMENT CO
RP.                
PARAGON NON-PROFIT HOUSING CORP. 
APPENDIX A(27) 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 

by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 

bargaining representative of the employees in the bargaining 
unit described below: 
  SUMMER™S LIVING SYSTEMS, INC. 299 All full-time and regular part-time employees employed by 
Ray Roberts Residential Services, Inc.; but excluding manag-
ers, assistant managers, directors, guards and supervisors as 
defined in the Act.        
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above 
 RAY ROBERTS RESIDENTIAL SERVICES, INC. 
 APPENDIX B  
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
WE WILL NOT refuse to recognize and, on request, bargain 
in good faith with American Federation of State, County and 
Municipal Employees (AFSCME) AFLŒCIO as the exclusive 
bargaining representative of the employees in the bargaining 

unit described below: 
 All full-time and regularly scheduled part-time direct care 
worker employed at Adult Learning Systems, Inc.™s residen-
tial care homes in Newberry, Michigan, and in or near Sault 
Ste. Marie, Michigan; but excluding office clerical employ-
ees, directors, managers, board 
members, guards and supervi-
sors as defined in the Act.  
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with American Federation of 
State, County and Municipal Employees (AFSCME) AFLŒCIO 

and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit described above. 
ADULT LEARNING SYSTEMS, INC. 
 